133 F.3d 923
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Donald Charles VanDeWALLE, Appellant,v.J. Patrick McARDLE, County Judge;  Orville J. Coady,District Judge;  Stanley H. Foster, Attorney;  Gary R.Young, Thayer County Appeal from the United States Sheriff;William L. Burgess, District Court for the Fillmore CountySheriff;  Nancy District of Nebraska.  C. McLaughlin, Clerk,District Court of Thayer County;  Luetta M. Strothkamp,Clerk District Court of Fillmore County;  Dean L. Waldron;Joseph N. Bixby;  Todd J. Miene, Bankcard Credit AdjustmentSupervisor, Appellees.
No. 97-2951.
United States Court of Appeals, Eighth Circuit.
Jan. 9, 1998.

Before FAGG, BOWMAN, and MURPHY, Circuit Judges.
PER CURIAM.


1
Donald Charles VanDeWalle appeals the district court's adverse grant of summary judgment in his suit against various defendants, alleging violations of state and federal law.  Our review of the record and the parties' briefs indicates the district court's judgment was correct.  We thus affirm.  See 8th Cir.  R. 47B.